DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 20 January 2022 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Unal, WO 2014/002009 (“Unal”)(previously cited) in view of Chino et al., US 2008/0103287 (“Chino”) (newly cited) and Suzuki et al., US 2007/0082978 (“Suzuki”)(previously cited).
Regarding claim 1, Unal discloses a multilayer (i.e. a laminate) hose for use in motor vehicles wherein the hose may consist of an outer layer, an intermediate layer, and an inner layer (abstract, pg. 3 lines 15-26, pg. 7 lines 17-25, claim 1). The outer layer is formed from an ethylene/propylene/diene rubber (EPDM) (pg. 3 lines 19-23, claim 1). The intermediate layer is formed from a blend comprising an acrylic-based elastomer (i.e. an acrylic rubber) and an EPDM or EP copolymer (pg. 3 lines 19-23, claim 1). The outer layer reads on claimed layer (A)(1) and the intermediate layer reads on claimed layer (B)(3).   Unal teaches incorporating anti-static agents to the composition of each of the layers of the hose (pg. 7 lines 1-3).
Unal is silent regarding the composition of the outer layer comprising a quaternary ammonium or phosphonium salt as well as a calcium hydroxide, magnesium hydroxide, or aluminum hydroxide.
Chino discloses an elastomeric composition comprising an elastomer resin which may be EPDM wherein the composition is suitable for forming motor vehicle hoses [abstract, 0007, 0018, 0029, 0037, 0040, 0207, 0208]. Chino teaches using quaternary ammonium salts as anti-static additive [0192].  Chino also teaches incorporating additives into the composition in amounts of 0.1 to 10 parts by weight based on 100 weight parts of elastomer resin [0193].  
Suzuki discloses a calcium hydroxide having a large surface area [abstract, 0001, 0008].  Suzuki teaches incorporating from 0.1 to 10 weight parts of the calcium hydroxide into 100 weight parts of a synthetic resin in order to neutralize acids, provide excellent thermal stability during processing and excellent initial colorability [0008, 0009, 0016, 0018, 0062].  The synthetic resin may be, inter alia, EPDM [0063].  Suzuki teaches that molded articles formed from resin compositions comprising the disclosed calcium hydroxide are useful as pipes or tubes as well as components for automobiles (i.e. motor vehicles) [0081].
Unal and Chino are both directed towards the use of elastomeric resin compositions for forming hoses used in motor vehicle applications wherein the composition comprises an anti-static agent. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the outer layer of the hose of Unal by incorporating from 0.1 to 10 parts by weight of a quaternary ammonium salt as an anti-static agent because quaternary ammonium salt because as is taught by Chino quaternary ammonium salts were art recognized to be suitable for the purpose (see MPEP 2144.07).
Unal and Suzuki are both directed towards the use of synthetic resin compositions for forming hoses for use in motor vehicle applications. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EPDM rubber composition of the outer layer of the hose disclosed by Unal by incorporating from 0.1 to 10 parts by weight of the calcium hydroxide taught by Suzuki with the expectation of providing a means for neutralizing acids, improving the thermal stability during processing of the outer layer and improving the initial colorability of the outer layer.  
The quaternary ammonium salt and calcium hydroxide in the EPDM rubber of the outer layer of the hose of modified Unal would have read on the quaternary ammonium salt and calcium hydroxide recited in claim 1.  The quaternary ammonium salt and calcium hydroxide would have been present in amounts which read on the claimed range of amounts. 
Regarding claim 6, Unal teaches that the outer layer is bonded directly to the intermediate layer (pg. 7 lines 17-22).
Regarding claim 17, the hose taught by Unal reads on the claimed hose.  
Regarding claims 18 and 19, Unal teaches that the disclosed hose is a charge air line for automobiles (pg. 1 lines 7-10) which reads on the hose of claims 18 and 19.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Unal in view of Chino and Suzuki as applied to claim 1 above, and further in view of Endo et al., US 2016/0347894 (“Endo”)(previously cited).
Regarding claim 8, as described above, Unal as modified with Chino and Suzuki teaches a hose which meets the limitations of claim 1. Additionally, Unal teaches that the outer layer of the disclosed hose is resistant to low temperatures.  Unal is silent regarding the EPDM resin of the outer layer meeting any specific requirements.
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038].  The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin has a molar ratio of ethylene to α-olefin of from 40/60 to 90/10, and a polyene content of from 0.3 to 5 mol%, a viscosity in decalin at 135 °C of from 0.5 to 10 dl/g [abstract, 0355-0358] which renders obvious the claimed features.
Modified Unal and Endo are both directed towards the use of EPDM rubber in hoses where low temperature properties are important.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Unal by forming the outer layer from the EPDM resin taught by Endo in order take advantage of the resin’s excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures. The EPDM resin in the outer layer of the hose of modified Unal would have meet the limitation of claim 8.
Regarding claim 9, Endo teaches that the EPDM resin may comprise structural units derived from VNB [0593].
Regarding claim 10, Endo teaches a B value range of 1.20 or more [abstract, 0050].

Claims 1, 6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al., JP 2007/098900 (“Takashima”)(previously cited) in view of Suzuki (previously cited) and Haas et al., US 2008/0187560 (“Haas”)(newly cited).
Regarding claim 1, Takashima discloses a laminate hose having a first layer and a second layer which are adhered to one another through vulcanization, wherein the first layer may comprise an acrylic rubber and the second layer may be formed from an ethylene/α-olefin/diene rubber comprising 30-90 wt% of ethylene, 10-70 wt% of α-olefin, and 15 wt% or less of a non-conjugated diene unit, and may specifically be an E/P/VNB copolymer [0001, 0018-0032, 0058-0061, 0077, 0080-0092]. The disclosed hose is useful in automotive applications [0081, 0095].  Takashima teaches incorporating a bactericidal agent into the compositions of the first and second layer [0066, 0069].
The second layer reads on the claimed layer (A)(1) and the first layer reads on the claimed layer (B)(3).  The ethylene/α-olefin/non-conjugated diene rubber of the second layer reads on the claimed ethylene/α-olefin/non-conjugated diene rubber. The acrylic rubber of the first layer reads on the claimed acrylic rubber.
Takashima is silent regarding the second layer comprising an inorganic hydroxide and a quaternary ammonium or phosphonium salt. 
Suzuki discloses a calcium hydroxide having a large surface area [abstract, 0001, 0008].  Suzuki teaches that incorporating from 0.1 to 10 weight parts of the calcium hydroxide into 100 weight parts of a synthetic resin in order to neutralize acids, provide excellent thermal stability during processing and excellent initial colorability [0008, 0009, 0016, 0018, 0062].  The synthetic resin may be, inter alia, EPDM [0063].  Suzuki teaches that molded article formed from resin compositions comprising the disclosed calcium hydroxide are useful as pipe or tubes as well as components for automobiles (i.e. motor vehicles) [0081].
Haas discloses molded articles formed from a rubber composition which may comprise EPDM wherein the rubber composition further contains an antimicrobial component comprising a silver containing antimicrobial agent and an organic antimicrobial agent [abstract, 0008, claims 1 and 2]. The rubber composition prevents and controls the growth of microbes and biofilms on the surface of rubber articles [abstract, 0008]. The silver containing antimicrobial agent is present in amounts of from about 0.001 to about 60 wt% based on the weight of the rubber composition and the organic microbial agent is present in amounts of from 0.001 to about 20 wt% [0018-0020].  The organic antimicrobial agent may be, inter alia, a quaternary ammonium salt [0019].
Takashima and Suzuki are both directed towards the use of synthetic resin composition for forming hose/tubes and in motor vehicle applications.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EPDM rubber composition of the second layer of the hose disclosed by Takashima by incorporating from 0.1 to 10 parts by weight of the calcium hydroxide taught by Suzuki with the expectation of providing a means for neutralizing acids, improving the thermal stability during processing of the second layer and improving the initial colorability of the outer layer.  The calcium hydroxide in the EPDM rubber of the second layer of the resulting hose would have read on the calcium hydroxide recited in claim 1.  The calcium hydroxide would have been present in amounts which read on the claimed range of amounts. 
Takashima and Haas are both directed molded rubber compositions comprising an antimicrobial (i.e. bactericidal) component. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Takashima with the teachings of Haas by incorporated about 0.001 to about 60 wt% based and from 0.001 to about 20 wt% of a quaternary ammonium salt into the composition of the second layer with the expectation of preventing the growth of biofilms.
Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art to have made the modification of Takashima with the teachings of Haas because the antimicrobial component taught by Haas was art recognized to be a suitable bactericidal agent for rubber compositions (see MPEP 2144.07). The second layer of the hose of modified Takashima would have comprised a quaternary ammonium salt in amounts which render obvious the claimed range of amounts (see MPEP 2144.05).
Regarding claim 6, Takahashi teaches that the first layer is bonded directly to the second layer [0013].
Regarding claim 17, the hose taught by Takahashi reads on the claimed hose.  
Regarding claims 18 and 19, Takahashi teaches that the disclosed hose may be used as a turbo air hose [0088] which reads on the claimed hose.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Suzuki as applied to claim 1 above, and further in view of Endo.
Regarding claim 8, as described above, Takahashi as modified with Suzuki teaches a hose which meets the limitations of claim 1. Takahashi is silent regarding the EPDM resin of the outer layer meeting any specific requirements.
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038].  The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin has a molar ratio of ethylene to α-olefin of from 40/60 to 90/10, and a polyene content of from 0.3 to 5 mol%, a viscosity in decalin at 135 °C of from 0.5 to 10 dl/g [abstract, 0355-0358] which renders obvious the claimed features.
Modified Unal and Endo are both directed towards the use of EPDM rubber in hoses where low temperature properties are important.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Unal by forming the outer layer from the EPDM resin taught by Endo in order take advantage of the resin’s excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures. The EPDM resin in the outer layer of the hose of modified Unal would have meet the limitation of claim 8.
Regarding claim 9, Endo teaches that the EPDM resin may comprise structural units derived from VNB [0593].
Regarding claim 10, Endo teaches a B value range of 1.20 or more [abstract, 0050].

Claims 1, 6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman, US 2004/0197510 (“Shifman”)(newly cited) in view of Chino.
Regarding claims 1, 17, and 18, Shifman discloses an automotive fuel hose consisting of a first fluoropolymer barrier layer (10),  a second elastomeric layer (12), and a cover layer (16) [abstract, 0010, 0015, Fig. 1]. The second elastomeric layer may be formed from an ethylene/acrylate rubber (i.e. an acrylic rubber) [0021, 0023]. The cover layer (16) may be formed from a synthetic polymer which may be, inter alia, EPDM [0024].
Chino discloses an elastomer composition which is suitable for use in automotive fuel hoses and which exhibits superior oil resistance, excellent recyclability, and excellent mechanical strength [abstract, 0008, 0016, 0207, 0208].  The composition comprises an elastomeric polymer which may be EPDM and may further comprise from 0.1 to 10 parts by weight of a quaternary ammonium salt antistatic agent [0192, 0193] and from 0.1 to 10 parts by weight of an aluminum hydroxide flame retardant [0186, 193]. 
Shifman and Chino are both directed towards polymer compositions used in automotive fuel hoses. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Shifman with the teachings of Chino by incorporating from 0.1 to 10 parts by weight of a quaternary ammonium salt and from 0.1 to 10 parts by weight of an aluminum hydroxide into the composition of the cover layer (16) with the expectation of providing a hose comprising a cover layer having anti-static and flame retardant properties.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to formed the cover layer of the hose disclosed by Shifman from the EPDM rubber composition taught by Chino in order to take advantage of the composition’s superior oil resistance, excellent recyclability, and excellent mechanical strength. In either embodiment, the hose of modified Shifman would have comprised a cover layer (16) formed from a composition comprising an EPDM rubber (i.e. an ethylene/propylene/non-conjugated diene rubber), 0.1 to 10 parts by weight of a quaternary ammonium salt and from 0.1 to 10 parts by weight of an aluminum hydroxide which renders obvious the claimed layer (A).  The second elastomeric layer (12) would have been formed from an acrylic rubber which reads on the claimed layer (B). 
Regarding claim 6, the cover layer (16) would have been directly adhered to the second elastomer layer (12) which meets the limitation of the claim.
Regarding 19, modified Shifman is silent regarding using the disclose hose as a turbocharger hose of an automobile. However, the recitation in the claims that the coating is “for a turbocharger hose in an automobile” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claim does not result in a nonobvious structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Shifman discloses laminate hose as presently claimed, it is reasonably to conclude that the hose of Shifman would be capable of performing the intended use, i.e. as a turbocharger hose in an automobile, presently claimed as required in the above cited portion of the MPEP.

Response to Arguments
Applicant’s arguments filed 20 May 2022 with respect to claims 1, 6, 8-10, and 17-19 is have been considered but are moot in light of the new grounds of reject set forth above which were necessitated by the amendments made to claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782